Petition for Writ of Habeas
Corpus Dismissed and Memorandum Opinion filed January 13, 2011.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00014-CR
NO. 14-11-00015-CR
____________
 
EX PARTE VICTOR TUGWELL, Relator
 
 

ORIGINAL PROCEEDING
WRIT OF HABEAS CORPUS
179th District Court
Harris County, Texas
Trial Court Nos. 1219410 & 1219411 
 
 

M E M O R
A N D U M   O P I N I O N
            On January 11, 2011, relator, Victor Tugwell,
filed a petition for writ of habeas corpus in this court.  See Tex.
Gov’t Code § 22.221(d); see also Tex. R. App. P. 52.  In his petition,
relator alleges that he is illegally restrained without bail on charges of
intoxication manslaughter and aggravated assault, and he asks this court to set
pre-trial bail.  
            We are unable to consider relator’s petition for writ of
habeas corpus because our authority to entertain petitions for writ of habeas
corpus extends solely to the actions of judges in civil cases.  See Tex.
Gov’t Code § 22.221(d) (providing writ power to courts of appeals in civil
cases where a person’s liberty is restrained).  A court of appeals does not
have original jurisdiction over habeas corpus proceedings in criminal matters.  See
Chavez v. State, 132 S.W.3d 509, 510, 510 (Tex. App.—Houston [1st Dist.]
2004, no pet.); Ex parte Hearon, 3 S.W.3d 650, 650 (Tex. App.—Waco 1999,
orig. proceeding) (determining that appellate court did not have jurisdiction
to grant habeas relief in pending criminal matter).  Our habeas corpus
jurisdiction in criminal matters is appellate only.  See In re Shaw, 175
S.W.3d 901, 903 (Tex. App.—Texarkana 2005, orig. proceeding).  The Texas Code
of Criminal Procedure vests power over original habeas corpus proceedings in
criminal cases in the Texas Court of Criminal Appeals, the district courts, the
county courts, or a judge of those courts.  Tex. Code Crim. Proc. art. 11.05.  
Therefore, we dismiss relator’s petition for lack of
jurisdiction.  
 
                                                                        PER
CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Frost and Christopher.
Do No Publish — Tex. R. App. P.
47.2(b).